                            Case 20-14696-LMI      Doc 200   Filed 07/26/21      Page 1 of 2




           ORDERED in the Southern District of Florida on July 26, 2021.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
___________________________________________________________________________



                                           UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                                    MIAMI DIVISION
                                                   www.flsb.uscourts.gov

            In re:                                                  Chapter 11

            CINEMEX HOLDINGS USA,                                   Case No. 20-14696-LMI
            INC.,
                                                                   (Formerly Jointly Administered Under
                      Reorganized Debtor.                          Lead Case: Cinemex USA Real Estate
                                                                   Holdings, Inc., Case No. 20-14695-
                                                                   LMI)
            ___________________________/

                       AGREED ORDER GRANTING THE JOINT MOTION REQUESTING
                       AN EXTENSION OF TIME FOR USEF HCG FENTON LLC TO FILE
                       A RESPONSE TO THE OBJECTION TO CLAIM NOS. 26 AND 36 OF
                                 USEF HCG FENTON LLC (ECF NO. 179)

                     THIS MATTER came before the Court without a hearing upon the Joint Motion

           Requesting an Extension of Time for USEF HCG Fenton LLC to File a Response to the Objection

           to Claim Nos. 26 and 36 of USEF HCG Fenton LLC (ECF No. 198) (the “Joint Motion”). Based

           on the agreement of the Parties, and good cause appearing,

                     It is ordered that:
              Case 20-14696-LMI         Doc 200      Filed 07/26/21    Page 2 of 2




        1.     The Joint Motion is GRANTED.

        2.     The deadline for USEF HCG Fenton LLC to file a response to the Objection to

Claim Nos. 26 and 36 of USEF HCG Fenton LLC is August 6, 2021.

        3.     The extension is without prejudice to further written extension as may be agreed

upon by the Parties.

                                               ###



Agreed to and submitted by:

Patricia B. Tomasco
Quinn Emanuel Urquhart & Sullivan, LLP
Houston, Texas 77002
Telephone: 713-221-7000
Facsimile: 713-221-7100


-and-

Robert L. LeHane
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Telephone: 212-808-7573
Facsimile: 212-808-7897


Copies to:

Attorney Patricia B. Tomasco, who shall serve interested parties and file a certificate of service
reflecting same.




                                                 2
